Citation Nr: 1531380	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Lewis Turco, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had a period of active duty for training from November 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to service.

2.  Tinnitus is not etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 101, 106, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 106, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the appellant was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the appellant's service treatment records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The appellant was also provided with a VA examination, which contains descriptions of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the appellant's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the appellant also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

To the extent the appellant is alleging that his hearing loss and tinnitus were incurred or aggravated during his time in ACDUTRA, it must be remembered that only "veterans" are entitled to VA compensation under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "veteran" based upon a period of ACDUTRA, it must be established that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B.  Evidence

Turning to the evidence, the Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.

The appellant underwent an enlistment examination in October 1962.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-5 (0)

No hearing loss or tinnitus was noted during the examination.

The appellant underwent a separation examination in April 1963.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10) 
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10) 
-
0 (5)

Again, no hearing loss or tinnitus was noted during the examination.  On an accompanying medical history report, the appellant denied any history of ear trouble, and indicated that he was in "good health."

The appellant underwent a quadrennial examination in January 1967, after his period of ACDUTRA.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
-
5 (10)

No hearing loss or tinnitus was noted during the examination.  On an accompanying medical history report, the appellant reported a history of unspecified ear trouble as a child that was presently asymptomatic.

The appellant submitted private treatment records dated October 2008, which include audiometric findings.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
30
50
LEFT
15
10
10
20
45

During this testing, the appellant reported a history of service-related noise trauma from field artillery.  He complained of having decreased hearing for many years.

A December 2008 statement from the appellant's wife stated that, prior to 1960, he had no problems with hearing or communication.  After returning from service in 1963, his hearing was not the same, and it continued to deteriorate over the years.  A separate statement from his daughter indicated that she remembered him having hearing problems when she was a young child.

The appellant underwent a VA examination in March 2009.  He reported an onset of hearing loss during service, and denied any occupational or recreational noise exposure.  He also reported an onset of tinnitus during or shortly after service.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
55
LEFT
10
10
10
15
45

The examiner reviewed the claims file and opined that hearing loss was not caused by military noise exposure.  The basis of the opinion was that hearing was normal in 1967, after military service, and that the appellant's current hearing loss was no greater than would be expected from presbycusis in isolation.  The Board notes that "presbycusis" is defined as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age.  See Dorland's Illustrated Medical Dictionary 1534 (31st ed. 2007).  The examiner also stated that the etiology of tinnitus was the same as that of hearing loss.

A March 2010 opinion from one of the appellant's private physician's stated that hearing loss was as likely as not the result of exposure to artillery fire.

Two additional private physicians gave identical opinions in June 2012 and April 2013.  They stated that, based on the historical evidence from family and service-related use of field artillery, the appellant's hearing loss was most likely related to his previous military activity, and there did not appear to be other intervening causes of his hearing-related difficulties.

Finally, the appellant testified at a Board hearing in May 2015.  He testified that his time in service training with field artillery was his only significant noise exposure, and that he experienced hearing loss shortly after service.  

C.  Analysis

First, the Board notes that the audiometric findings from the October 2008 private records and March 2009 VA examination establish a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The VA examiner also diagnosed tinnitus.  Therefore, element (1) of service connection, a current disability, has been met for both the hearing loss and tinnitus claims.

With respect to element (2), in-service incurrence of a disease or injury, the appellant's records confirm that he trained with field artillery, and in-service noise exposure has been conceded.  Therefore, element (2) is also met for both claims.

With respect to element (3), a nexus between the current disabilities and in-service noise exposure, the evidence includes several medical opinions addressing the etiology of the appellant's hearing loss.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, all of the medical opinions reflect consideration of the appellant's exposure to noise in service, as well as his lack of any post-service occupational or recreational noise exposure.  However, only the March 2009 VA examiner discussed the specific audiometric findings in the appellant's service treatment records, including those findings recorded in January 1967 which reflect normal hearing for VA purposes almost 4 years after his period of ACDUTRA.  The VA examiner also addressed presbycusis as a possible cause of hearing loss.  Because the private opinions did not address the audiometric findings in service, they are less probative in assessing the etiology of the appellant's hearing loss because they do not discuss the entirety of the available evidence.

With respect to tinnitus, none of the private opinions addressed this condition.  The VA examiner stated that it had the same etiology as hearing loss, which itself was not related to service.

To the extent that the appellant has attributed the etiology of his hearing loss and tinnitus to service, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, linking hearing loss or tinnitus to noise exposure in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, the Board notes that sensorineural hearing loss and tinnitus are organic diseases of the nervous system, and are therefore "chronic" conditions.  See 38 C.F.R. § 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (tinnitus is an organic disease of the nervous system).  Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which an appellant can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

The Board has considered the appellant's statements that he experienced hearing loss and tinnitus either during his period of service or shortly thereafter, and notes that these assertions are corroborated by statements from his wife and daughter.  However, as discussed above, a January 1967 quadrennial examination noted normal hearing for VA purposes, and there were no complaints from the appellant of either hearing loss or tinnitus at the time.  Notably, the appellant also filed a claim for SSA disability benefits in 1993.  Records associated with this claim reflect complaints of orthopedic and psychiatric symptoms, but no mention of hearing loss or tinnitus.  Indeed, the first mention of hearing loss or tinnitus was in October 2008, over 45 years after the appellant's period of ACDUTRA.  These findings are not consistent with his claim of ongoing hearing loss or tinnitus symptoms since service, and weigh heavily against the claim he now makes that he has had problems since his discharge in 1963.  The Board is not holding that corroboration is required.  Rather, the Board finds his recent assertions of continuous symptoms to be less credible than the contemporaneous records.  Therefore, a credible continuity of symptomatology has not been established.

The preponderance of the evidence is against finding that the appellant has bilateral hearing loss or tinnitus etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


